      Case: 1:17-md-02804 Doc #: 3637 Filed: 03/01/21 1 of 1. PageID #: 509875




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

  IN RE: NATIONAL PRESCRIPTION
  OPIATE LITIGATION                                     Case No. 1:17-MD-2804

  This document relates to:                             Hon. Dan A. Polster

  Jennifer Artz, et al. v. Endo Health Solutions
  Inc., et al.
  Case No. 1:19-OP-45459

  Michelle Frost v. Endo Health Solutions Inc. et al.
  Case No. 1:18-OP-46327

  Salmons v. Purdue Pharma L.P., et al.
  Case No. 1:18-OP-45268


 ORDER GRANTING DEFENDANTS’ MOTION TO FILE UNDER SEAL OPPOSITION
         TO NAS PLAINTIFFS’ MOTION FOR RECONSIDERATION

       Defendants have filed a motion for leave to seal the unredacted version of their

Memorandum to in Opposition to NAS Plaintiffs’ Motion for Reconsideration, which contains

confidential information protected by Case Management Order No. 2: Protective Order, Doc. 441.

Plaintiffs have indicated that they wish to keep the material in question confidential and filed under

seal. Accordingly, and for good cause shown, Defendants’ motion for leave to file under seal is

hereby GRANTED.



       IT IS SO ORDERED.


 DATED:            3/1/21                                /s/Dan Aaron Polster
                                                   THE HONORABLE DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE
